  Case 1:20-cv-01003-PLM-RSK ECF No. 4, PageID.98 Filed 11/13/20 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION
                                         ______

KIERELLE MONTRELL BURNS,

                        Petitioner,                   Case No. 1:20-cv-1003

v.                                                    Honorable Paul L. Maloney

SHANE JACKSON,

                        Respondent.
____________________________/

                                           JUDGMENT

                 In accordance with the opinion entered this day:

                 IT IS ORDERED that the petition for writ of habeas corpus is DENIED WITH

PREJUDICE under Rule 4 of the Rules Governing § 2254 Cases for failure to raise a meritorious

federal claim.



Dated:   November 13, 2020                            /s/ Paul L. Maloney
                                                       Paul L. Maloney
                                                       United States District Judge
